 



EXHIBIT 10.1
CREDIT AGREEMENT
     THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of July 23,
2007, by and between eTELECARE GLOBAL SOLUTIONS-US, INC., a Delaware corporation
(“Global Solutions-US”); eTELECARE GLOBAL SOLUTIONS-AZ, INC., an Arizona
corporation (“Global Solutions-AZ”); and each other corporation, limited
liability company or limited partnership whose entire equity interests are
directly or indirectly owned by Parent (as defined below) and who may from time
to time become a party hereto pursuant to Section 4.11; and WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Bank”). Global Solutions-US, Global Solutions-AZ and each
entity that shall become a party hereto pursuant to Section 4.11 shall sometimes
be referred to herein individually and collectively as the “Borrower”. Global
Solutions-US, Global Solutions-AZ and each entity that shall become a party
hereto pursuant to Section 4.11 shall sometimes be individually referred to
herein as “Subsidiary” and collectively referred to herein as the
“Subsidiaries”. Borrower, Parent and each entity that shall become a party
hereto pursuant to Section 4.11 shall sometimes be referred to herein
individually as a “Loan Party” and collectively as the “Loan Parties”. eTELECARE
GLOBAL SOLUTIONS, INC., a Metro-Manila Philippines corporation (“Parent”) is
signing this Agreement solely to evidence Parent’s acknowledgement and consent
to the terms hereof.
RECITALS
     Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.
     NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Bank and Borrower hereby agree as follows:
ARTICLE I
CREDIT TERMS
     Section 1.01. Line of Credit.
     (a) Line of Credit. Subject to the terms and conditions of this Agreement,
Bank hereby agrees to make advances to Borrower from time to time not to exceed
at any time the aggregate principal amount of $25,000,000 (“Line of Credit”),
the proceeds of which shall be used to support the Borrower’s working capital.
Borrower’s obligation to repay advances under the Line of Credit shall be
evidenced by a certain Revolving Line of Credit Note dated as of the date hereof
(“Line of Credit Note”), all terms of which are incorporated herein by this
reference.
     (b) Letter of Credit Subfeature. As a subfeature under the Line of Credit,
Bank agrees from time to time during the term thereof to issue or cause an
affiliate to

1



--------------------------------------------------------------------------------



 



issue standby letters of credit for the account of Borrower (each, a “Letter of
Credit” and collectively, “Letters of Credit”); provided however, that the
aggregate undrawn amount of all outstanding Letters of Credit shall not at any
time exceed $10,000,000. The form and substance of each Letter of Credit shall
be subject to approval by Bank, in its sole discretion. Each Letter of Credit
shall be issued for a term not to exceed 360 days, as designated by Borrower;
provided however, that no Letter of Credit shall have an expiration date
subsequent to the maturity date of the Line of Credit. The undrawn amount of all
Letters of Credit shall be reserved under the Line of Credit and shall not be
available for borrowings thereunder. Each Letter of Credit shall be subject to
the additional terms and conditions of the Letter of Credit agreements,
applications and any related documents required by Bank in connection with the
issuance thereof. Each drawing paid under a Letter of Credit shall be deemed an
advance under the Line of Credit and shall be repaid by Borrower in accordance
with the terms and conditions of this Agreement applicable to such advances;
provided however, that if advances under the Line of Credit are not available,
for any reason, at the time any drawing is paid, then Borrower shall immediately
pay to Bank the full amount drawn, together with interest thereon from the date
such drawing is paid to the date such amount is fully repaid by Borrower, at the
rate of interest applicable to advances under the Line of Credit. In such event
Borrower agrees that Bank, in its sole discretion, may debit any account
maintained by Borrower with Bank for the amount of any such drawing.
     (c) Borrowing and Repayment. Borrower may from time to time during the term
of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Line of Credit Note; provided, however,
that the total outstanding borrowings under the Line of Credit shall not at any
time exceed the maximum principal amount available thereunder, as set forth
above.
     (d) Cash Collateral Account. Borrower shall maintain with Bank, and
Borrower hereby grants to Bank a security interest in, non-interest bearing
deposit accounts (“Cash Collateral Accounts”) and into which the proceeds of all
Borrower’s accounts and other rights to payment in which Bank has a security
interest shall be deposited immediately upon their receipt by Borrower. So long
as no Event of Default exists and is continuing, all deposits in the Cash
Collateral Accounts will be subject to a daily sweep into accounts designated by
Borrower and not subject to any restrictions as to Borrower’s use of funds
therein. Upon an Event of Default which continues beyond the applicable cure
period and notice from Bank it intends to enforce its security interest in the
Collateral, Bank may, and Borrower hereby authorizes Bank to, control the Cash
Collateral Account and apply all such proceeds immediately upon their receipt by
Bank as a principal reduction on the Line of Credit.
     Section 1.02. Interest/Fees.
     (a) Interest. The outstanding principal balance of the Line of Credit shall
bear interest as provided in the Line of Credit Note and the amount of each
drawing paid under any Letter of Credit shall bear interest from the date such
drawing is paid to the

2



--------------------------------------------------------------------------------



 



date such amount is fully repaid by Borrower, at the rate of interest set forth
in each promissory note or other instrument or document executed in connection
therewith.
     (b) Commitment Fee. Borrower shall pay to Bank a non-refundable commitment
fee of $125,000 which is 0.5% of the Line of Credit, and which fee shall be due
and payable in full on the date hereof.
     (c) Letter of Credit Fees. Borrower shall pay to Bank (i) fees upon the
issuance of each Letter of Credit equal to 1.25% of the face amount thereof with
a $750 minimum fee and (ii) fees upon the occurrence of any other activity with
respect to any Letter of Credit (including without limitation, the transfer,
amendment or cancellation of any Letter of Credit) determined in accordance with
Bank’s standard fees and charges then in effect for such activity.
     (d) Unused Commitment Fee. Borrower shall pay to Bank a fee equal to 0.25%
per annum (computed on the basis of a 360-day year, actual days elapsed) on the
average daily unused amount of the Line of Credit), which fee shall be
calculated on a quarterly basis by Bank and shall be due and payable by Borrower
in arrears within ten (10) days after each billing is sent by Bank.
     Section 1.03. Collection of Payments. Borrower authorizes Bank to collect
all principal, interest and fees due under each credit subject hereto by
charging Borrower’s deposit account number 4100065911 with Bank, or any other
deposit account maintained by Borrower with Bank, for the full amount thereof.
Should there be insufficient funds in any such deposit account to pay all such
sums when due, the full amount of such deficiency shall be immediately due and
payable by Borrower.
     Section 1.04. Collateral. As security for all indebtedness and other
obligations of Borrower to Bank subject hereto, under the Security Agreement
between Borrower and Bank dated as of the date hereof, Borrower hereby grants to
Bank security interests of first priority in all Borrower’s assets, including,
without limitation, all of Borrower’s accounts receivable, inventory and
equipment.
     All of the foregoing shall be evidenced by and subject to the terms of such
security agreements, financing statements, deeds or mortgages, and other
documents as Bank shall reasonably require, all in form and substance
satisfactory to Bank. Borrower shall pay to Bank immediately upon demand the
full amount of all charges, costs and expenses (to include fees paid to third
parties and all allocated costs of Bank personnel), expended or incurred by Bank
in connection with any of the foregoing security, including, without limitation,
filing and recording fees and costs of appraisals, audits and title insurance.
     Section 1.05. Continuing Guaranty. The payment and performance of all
indebtedness and other obligations of Borrower to Bank as set forth in this
Agreement, the Security Agreement dated July 23, 2007 between Global
Solutions-US, Global Solutions-AZ and Bank, the Revolving Line of Credit Note
dated July 23, 2007 by Global Solutions-US and Global Solutions-AZ in favor of
Bank and any other agreements executed and delivered by Debtor or Parent in
connection with the foregoing shall be guaranteed by Parent, as evidenced by and

3



--------------------------------------------------------------------------------



 



subject to the terms of that certain Continuing Guaranty dated of even date
herewith by Parent in favor of Bank and that certain Mortgage and Assignment
Agreement (“Chattel Mortgage”) dated of even date herewith by Parent in favor of
Bank.
     Section 1.06. Reduction of Commitment; Early Termination. From time to
time, Borrower may by thirty (30) days’ written notice to Bank reduce the
commitment amount set forth in Section 1.01 (“Commitment”) in part or whole,
provided any such partial reductions shall be in increments of $500,000 and
further provided that at no time shall the Commitment be less than $10,000,000
after any and all partial reduction(s) by Borrower. Notwithstanding the
foregoing, Borrower shall not have the right to increase the Commitment after
Borrower exercises its right to reduce the Commitment in part as provided in
this Section 1.06 without the prior written consent of Bank in Bank’s sole
discretion. In addition, Borrower has the option, at any time upon 60 days prior
written notice to Bank, to terminate the Commitment by paying to Bank, in lawful
money of the United States of America and in immediately available funds, the
outstanding principal balance and accrued interest on the Line of Credit Note in
full as the case may be, together with the early termination premium as set
forth below.
     (a) one percent (1%) of the Commitment from the date hereof until the first
anniversary of the date hereof; or
     (b) one-half of one percent (0.5%) of the Commitment from the first
anniversary of the date hereof until the second anniversary of the date hereof;
or
     (c) zero percent (0%) of Commitment from and after the second anniversary
of the date hereof.
     Notwithstanding the foregoing, in the event Borrower requests a reduction
of the Commitment amount, such reduction shall not be subject to the foregoing
early termination premium.
ARTICLE II
REPRESENTATIONS AND WARRANTIES
     Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.
     Section 2.01. Legal Status. Parent is a corporation, duly organized and
existing and in good standing under the laws of the Philippines and the State of
California, Global Solutions-US is a corporation, duly organized and existing
and in good standing under the laws of the State of Delaware, the State of
California and the State of Arizona, and Global Solutions-AZ is a corporation,
duly organized and existing and in good standing under the laws of the State of
California and the State of Arizona. Each Loan Party is qualified or licensed to
do business (and is in good standing as a foreign corporation, if applicable) in
all jurisdictions in which the failure to so qualify or to be so licensed could
reasonably be expected to have a material adverse effect on the Loan Parties,
taken as a whole.

4



--------------------------------------------------------------------------------



 



     Section 2.02. Authorization and Validity. This Agreement and each
promissory note, contract, instrument and other document required hereby or at
any time hereafter delivered to Bank in connection herewith (collectively, the
“Loan Documents”) have been duly authorized, and upon their execution and
delivery in accordance with the provisions hereof will constitute legal, valid
and binding agreements and obligations of the Loan Parties that are parties
thereto or the party which executes the same, enforceable in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
     Section 2.03. No Violation. The execution, delivery and performance by
Borrower of each of the Loan Documents do not violate any provision of any law
or regulation, or contravene any provision of the Articles of Incorporation or
Bylaws of Borrower, or result in any breach of or default under any contract,
obligation, indenture or other instrument to which Borrower is a party or by
which Borrower may be bound.
     Section 2.04. Litigation. There are no pending, or to the best of
Borrower’s knowledge threatened, actions, claims, investigations, suits or
proceedings by or before any governmental authority, arbitrator, court or
administrative agency which could have a material adverse effect on the
financial condition or operation of the Loan Parties, taken as a whole, other
than those disclosed by Borrower to Bank in writing prior to the date hereof.
     Section 2.05. Correctness of Financial Statement. The consolidated annual
financial statement of Parent dated December 31, 2006, and all interim financial
statements delivered to Bank since said date, true copies of which have been
delivered by Borrower to Bank prior to the date hereof, (a) are complete and
correct and present fairly the financial condition of Borrower; (b) disclose all
liabilities of the Loan Parties that are required to be reflected or reserved
against under generally accepted accounting principles, whether liquidated or
unliquidated, fixed or contingent; and (c) have been prepared in accordance with
generally accepted accounting principles consistently applied. Since the dates
of such financial statements there has been no material adverse change in the
financial condition of the Loan Parties, taken as a whole, nor has any Loan
Party mortgaged, pledged, granted a security interest in or otherwise encumbered
any of its assets or properties except in favor of Bank or as otherwise
permitted by Bank in writing.
     Section 2.06. Income Tax Returns. No Loan Party has any knowledge of any
pending assessments or adjustments of its income tax payable with respect to any
year.
     Section 2.07. No Subordination. There is no agreement, indenture, contract
or instrument to which any Loan Party is a party or by which any Loan Party may
be bound that requires the subordination in right of payment of any obligations
of a Loan Party subject to this Agreement to any other obligation of any Loan
Party.
     Section 2.08. Permits, Franchises. Each Loan Party possesses, and will
hereafter possess, all permits, consents, approvals, franchises and licenses
required and rights to all trademarks, trade names, patents, and fictitious
names, if any, necessary to enable it to conduct the business in which it is now
engaged in compliance with applicable law where the failure to

5



--------------------------------------------------------------------------------



 



possess such permits, consents, approvals, franchises or licenses could
reasonably be expected to have a material adverse effect on the Loan Parties,
taken as a whole.
     Section 2.09. ERISA. Each Loan Party is in compliance in all material
respects with all applicable provisions of the Employee Retirement Income
Security Act of 1974, as amended or recodified from time to time (“ERISA”); no
Loan Party has violated any provision of any defined employee pension benefit
plan (as defined in ERISA) maintained or contributed to by such Loan Party
(each, a “Plan”); no Reportable Event as defined in ERISA has occurred and is
continuing with respect to any Plan initiated by a Loan Party; each Loan Party
has met its minimum funding requirements under ERISA with respect to each Plan;
and each Plan will be able to fulfill its benefit obligations as they come due
in accordance with the Plan documents and under generally accepted accounting
principles.
     Section 2.10. Other Obligations. No Loan Party is in default on any
obligation for borrowed money, any purchase money obligation or any other
material lease, commitment, contract, instrument or obligation where such
default could reasonably be expected to have a material adverse effect on the
Loan Parties, taken as a whole.
     Section 2.11. Environmental Matters. Except as disclosed by Borrower to
Bank in writing prior to the date hereof, each Loan Party is in compliance in
all material respects with all applicable federal or state or other
environmental, hazardous waste, health and safety statutes, and any rules or
regulations adopted pursuant thereto, which govern or affect any of such Loan
Party’s operations and/or properties, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Superfund Amendments and Reauthorization Act of 1986, the Federal Resource
Conservation and Recovery Act of 1976, and the Federal Toxic Substances Control
Act, as any of the same may be amended, modified or supplemented from time to
time. None of the operations of any Loan Party is the subject of any federal or
state investigation evaluating whether any remedial action involving a material
expenditure is needed to respond to a release of any toxic or hazardous waste or
substance into the environment. No Loan Party has any material contingent
liability in connection with any release of any toxic or hazardous waste or
substance into the environment.
ARTICLE III
CONDITIONS
     Section 3.01. Conditions of Initial Extension of Credit. The obligation of
Bank to extend any credit contemplated by this Agreement is subject to the
fulfillment to Bank’s satisfaction or waiver by the Bank of all of the following
conditions:
     (a) Approval of Bank Counsel. All legal matters incidental to the extension
of credit by Bank shall be satisfactory to Bank’s counsel.
     (b) Documentation. Bank shall have received, in form and substance
satisfactory to Bank, each of the following, duly executed:
     (i) this Agreement and each instrument or document required hereby;

6



--------------------------------------------------------------------------------



 



     (ii) the Security Agreement by Borrowers;
     (iii) the Revolving Line of Credit Note;
     (iv) the Continuing Guaranty by Parent;
     (v) the Chattel Mortgage by Parent recorded or registered in the
appropriate filing office(s);
     (vi) the Opinion of Borrowers’ and Guarantor’s counsel;
     (vii) written confirmation that the mortgage in favor of Wells Fargo
Foothill, Inc. over the assets of Parent has been cancelled of record; and
     (viii) such other documents as Bank may reasonably require under any other
Section of this Agreement.
     (c) Financial Condition. There shall have been no material adverse change,
as determined by Bank, in the financial condition or business of the Loan
Parties, taken as a whole, nor any material decline, as determined by Bank, in
the market value of any collateral required hereunder or a substantial or
material portion of the assets of the Loan Parties.
     (d) Insurance. Borrower shall have delivered to Bank evidence of insurance
coverage on all the Loan Parties’ property, in form, substance, amounts,
covering risks and issued by companies satisfactory to Bank, and where required
by Bank, with loss payable endorsements in favor of Bank.
     Section 3.02. Conditions of Each Extension of Credit. The obligation of
Bank to make each extension of credit requested by Borrower hereunder shall be
subject to the fulfillment to Bank’s satisfaction of each of the following
conditions:
     (a) Compliance. The representations and warranties contained herein and in
each of the other Loan Documents shall be true on and as of the date of the
signing of this Agreement and on the date of each extension of credit by Bank
pursuant hereto, with the same effect as though such representations and
warranties had been made on and as of each such date, and on each such date, no
Event of Default as defined herein, and no condition, event or act which with
the giving of notice or the passage of time or both would constitute such an
Event of Default, shall have occurred and be continuing or shall exist.
     (b) Documentation. Bank shall have received all additional documents in
form and substance satisfactory to Bank which may be required in connection with
such extension of credit.

7



--------------------------------------------------------------------------------



 



ARTICLE IV
AFFIRMATIVE COVENANTS
     Borrower covenants that so long as Bank remains committed to extend credit
to Borrower pursuant hereto and until payment in full of all obligations of
Borrower subject hereto, Borrower shall, and Borrower will ensure that Parent,
unless Bank otherwise consents in writing:
     Section 4.01. Punctual Payments. Punctually pay all principal, interest,
fees or other liabilities due under any of the Loan Documents at the times and
place and in the manner specified therein, and immediately upon demand by Bank,
the amount by which the outstanding principal balance of any credit subject
hereto at any time exceeds any limitation on borrowings applicable thereto.
     Section 4.02. Accounting Records. Maintain adequate books and records in
accordance with generally accepted accounting principles consistently applied,
and permit any representative of Bank, at any reasonable time, to inspect, audit
and examine such books and records, to make copies of the same, and to inspect
the properties of the Loan Parties. Notwithstanding the foregoing, so long as
the Loan Parties’ financial condition remains in compliance with Section 4.09
below and so long as the Collateral is not materially impaired, collateral
examinations shall not be required by Bank.
     Section 4.03. Financial Statements. Provide to Bank all of the following,
in form and detail satisfactory to Bank:
     (a) not later than 90 days after and as of the end of each fiscal year, an
unqualified audited consolidated financial statement of Parent, prepared by a
national accounting firm acceptable to Bank, to include a certificate of
compliance (described in Section 4.03(d) below) and Parent’s 10-K or
foreign-filer equivalent filing;
     (b) not later than 45 days after and as of the end of each fiscal quarter,
a consolidated financial statement of Parent, prepared by Parent, to include a
certificate of compliance (described in Section 4.03(d) below) and Parent’s 10-Q
filing;
     (c) not later than 45 days after and as of the end of each fiscal quarter,
an aged listing of accounts receivable, and a reconciliation of accounts
receivable and, if there is a discrepancy, a balance sheet, in each case, as of
the last day of the fiscal quarter, and immediately upon each request from Bank,
a list of the names and addresses of all Loan Parties’ account debtors;
     (d) contemporaneously with each annual and quarterly financial statement of
Parent required hereby, a certificate of the president or chief financial
officer of Parent (in substantially the form attached hereto as Exhibit A) that
said financial statements are accurate and that there exists no Event of Default
nor any condition, act or event which with the giving of notice or the passage
of time or both would constitute an Event of Default; and
     (e) from time to time such other information as Bank may reasonably
request.

8



--------------------------------------------------------------------------------



 



     Section 4.04. Compliance. Preserve and maintain all licenses, permits,
governmental approvals, rights, privileges and franchises necessary for the
conduct of its business where the failure to do so would have a material adverse
effect on the Loan Parties, taken as a whole; and comply with the provisions of
all documents pursuant to which each Loan Party is organized and/or which govern
such Loan Party’s continued existence and with the requirements of all laws,
rules, regulations and orders of any governmental authority applicable to a Loan
Party and/or its business where the failure to do so would have a material
adverse effect on the Loan Parties, taken as a whole.
     Section 4.05. Insurance. Maintain and keep in force, for each business in
which each Loan Party is engaged, insurance of the types and in amounts
customarily carried in similar lines of business, including but not limited to
fire, extended coverage, public liability, flood, property damage and workers’
compensation, with all such insurance carried with companies and in amounts
satisfactory to Bank, and deliver to Bank from time to time at Bank’s request
schedules setting forth all insurance then in effect.
     Section 4.06. Facilities. Keep all properties useful or necessary to each
Loan Party’s business in good repair and condition, and from time to time make
necessary repairs, renewals and replacements thereto so that such properties
shall be fully and efficiently preserved and maintained, ordinary wear and tear
excepted.
     Section 4.07. Taxes and Other Liabilities. Pay and discharge when due any
and all indebtedness, obligations, assessments and taxes, both real or personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments, except (a) such as the applicable Loan Party may
in good faith contest or as to which a bona fide dispute may arise, and (b) for
which the applicable Loan Party has made provision in accordance with generally
accepted accounting principles, consistently applied, for eventual payment
thereof in the event such Loan Party is obligated to make such payment.
     Section 4.08. Litigation. Promptly give notice in writing to Bank of any
litigation pending or threatened against any Loan Party with a claim in excess
of $1,000,000.
     Section 4.09. Financial Condition. Maintain the Loan Parties’ financial
condition as follows using generally accepted accounting principles consistently
applied and used consistently with prior practices (except to the extent
modified by the definitions herein), with compliance determined commencing with
Parent’s consolidated financial statements for the period ending June 30, 2007:
     (a) Total Liabilities divided by Tangible Net Worth not greater than 1.0 to
1.0 at any time, with “Total Liabilities” defined as the aggregate of current
liabilities and non-current liabilities of the Loan Parties on a consolidated
basis less subordinated debt, and with “Tangible Net Worth” defined as the
aggregate of total stockholders’ equity plus subordinated debt less any
intangible assets.
     (b) EBITDA of the Loan Parties on a consolidated basis not less than
$28,000,000, as of each fiscal quarter end, determined on a rolling 4-quarter
basis with “EBITDA” defined as net profit before tax plus interest expense,
depreciation expense

9



--------------------------------------------------------------------------------



 



and amortization expense. Unrealized gains and losses from foreign exchange and
stock option expenses will be excluded from the calculation of EBITDA.
     (c) Outstanding borrowings under the Line of Credit, to a maximum of the
principal amount set forth above, shall not as of the last day of each fiscal
quarter of the Borrower exceed an aggregate of 80% of the Loan Parties’ net book
value of accounts receivable as of that day on a consolidated basis. If, as of
the last day of a fiscal quarter of the Loan Parties, the outstanding borrowings
under the Line of Credit exceed 80% of the Loan Parties’ net book value of
accounts receivable as of that day, Borrower shall, with five (5) days of such
day prepay the excess outstanding borrowings under the Line of Credit.
     Section 4.10. Notice to Bank. Promptly (but in no event more than five days
after the occurrence of each such event or matter) give written notice to Bank
in reasonable detail of: (a) the occurrence of any Event of Default, or any
condition, event or act which with the giving of notice or the passage of time
or both would constitute an Event of Default; (b) any change in the name or the
organizational structure of the Loan Parties; (c) the occurrence and nature of
any Reportable Event or Prohibited Transaction, each as defined in ERISA, or any
funding deficiency with respect to any Plan; or (d) any termination or
cancellation of any insurance policy which the Loan Parties are required to
maintain, or any uninsured or partially uninsured loss through liability or
property damage, or through fire, theft or any other cause affecting a Loan
Party’s property in excess of an aggregate of $1,000,000.
     Section 4.11. New Borrowers. If Borrower or Parent forms, or acquires all
or a controlling share of the issued and outstanding equity interests any
corporation, limited liability company or partnership formed in the United
States of America, Borrower shall (a) cause such entity to promptly join this
Agreement and the Line of Credit Note as a “Borrower” hereunder and thereunder
and the Security Agreement as a “Debtor” thereunder, in each case, pursuant to a
joinder agreement in form and substance satisfactory to Bank.
ARTICLE V
NEGATIVE COVENANTS
     Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto and until payment in full of all obligations
of Borrower subject hereto, Borrower will not, and Borrower will ensure that
Parent will not, without Bank’s prior written consent:
     Section 5.01. Use of Funds. Use any of the proceeds of any credit extended
hereunder except for the purposes stated in Article I hereof.
     Section 5.02. Capital Expenditures. Make any additional investment in fixed
assets in any fiscal year in excess of an aggregate of an amount equal to 15% of
the Loan Parties’ gross revenues received from customers measured on a rolling
4-quarter basis, excluding, however, capital expenditures (a) using property
insurance proceeds, (b) using proceeds from sales and dispositions of assets,
and (c) consisting acquisitions permitted by Bank.

10



--------------------------------------------------------------------------------



 



     Section 5.03. Other Indebtedness. Create, incur, assume or permit to exist
any indebtedness or liabilities resulting from borrowings, loans or advances,
whether secured or unsecured, matured or unmatured, liquidated or unliquidated,
joint or several, except (a) the liabilities of the Loan Parties to Bank;
(b) any other liabilities of the Loan Parties existing as of, and disclosed to
Bank prior to, the date hereof; (c) purchase money debt incurred in the ordinary
course of business, including capital leases, up to $15,000,000 each fiscal
year; (d) other indebtedness up to $1,000,000 each fiscal year; (e) such
indebtedness or liabilities incurred in connection with the foreign exchange
rate hedging program of the Borrower, (f) indebtedness or liabilities owed by
one Loan Party to another Loan Party, which indebtedness shall be subordinate in
all respects to the Bank’s interests and liens associated with the Loan
Documents and (g) indebtedness or liabilities assumed in connection with an
acquisition permitted under this Agreement.
     Section 5.04. Merger, Consolidation, Transfer of Assets. Merge into or
consolidate with any other entity; make any substantial change in the nature of
the Loan Parties’ business as conducted as of the date hereof; acquire for cash
or cash equivalents all or substantially all of the assets of any other entity;
nor sell, lease, transfer or otherwise dispose of all or a substantial or
material portion of the Loan Parties’ assets except in the ordinary course of
its business. Notwithstanding the foregoing, each Loan Party shall be permitted
to enter into any transaction pursuant to which it is merged with or into
another Loan Party. Further notwithstanding the foregoing, the Loan Parties
shall be permitted to acquire target companies in the same line of business and
that generated a positive net income as shown on its financial statements as of
year end of the immediately preceeding fiscal year with (a) the maximum cash
investment of $30,000,000 for each acquisition and not more than $45,000,000 in
the aggregate for each fiscal year when the availability on the Line of Credit
after such acquisition is at least $25,000,000; (b) a maximum cash investment of
$15,000,000 for each acquisition and not more than $25,000,000 in the aggregate
for each fiscal year when the availability on the Line of Credit after such
acquisition is less than $25,000,000, but more than $15,000,000; and (c) the
maximum cash investment of $5,000,000 for each acquisition and not more than
$10,000,000 in aggregate for each fiscal year when the availability on the Line
of Credit after such acquisition is less than $15,000,000, but more than
$7,500,000. Further notwithstanding the foregoing, no acquisition will be
permitted by Bank if the availability of the Line of Credit after such
acquisition is less than $7,500,000. As used herein, the term “maximum cash
investment” shall include the cash portion of the purchase price for the
acquisitions and the amount of any debt assumed in such acquisitions.
     Section 5.05. Guaranties. Guarantee or become liable in any way as surety,
endorser (other than as endorser of negotiable instruments for deposit or
collection in the ordinary course of business), accommodation endorser or
otherwise, except for (a) guarantees of indebtedness permitted under
Section 5.03, (b) guarantees by a Loan Party of the indebtedness or liabilities
of another Loan Party permitted under Section 5.03, (c) guarantee of loans made
to the employees of a Loan Party, (d) guarantees given to joint ventures in
which a Loan Party has invested as permitted under Section 5.06 and
(e) guarantees of obligations made in the ordinary course of business, provided
that such obligations are not subject to Section 5.03.
     Section 5.06. Loans, Advances, Investments. Make any loans or advances to
or investments in any person or entity, except for the Permitted Investments. As
used herein, the

11



--------------------------------------------------------------------------------



 



term “Permitted Investments” means: (a) investments in cash and cash
equivalents, (b) any of the investments set forth in this Article V existing as
of, and disclosed to Bank prior to, the date hereof, (c) investments by any Loan
Party in any other Loan Party, (d) advances made in connection with purchases of
goods or services in the ordinary course of business, (e) loans to employees for
the exercise of stock options, consistent with applicable law, (f) investment in
joint ventures not to exceed $10,0000,000 outstanding at any time,
(g) investments consisting of acquisitions not prohibited by Section 5.04, and
(h) investments not otherwise permitted under preceding subsections (a) to
(f) which are outstanding, at any time, in the aggregate less than $1,000,000.
The amount of investments outstanding at any time made pursuant to subsection
(f) or (h) shall equal the amount of investments made pursuant thereto less any
distributions, redemptions and repurchases of such investments received by a
Borrower with respect of such investments. Notwithstanding anything contained in
this Agreement to the contrary, the loans, advances or investment made under the
preceding subsections (e) and (f) shall be deemed Permitted Investments, so long
as, both before and after giving effect to such loans, advances or investments,
(a) no default or Event of Default has occurred or is continuing and
(b) availability of the Line of Credit exceeds $5,000,000.
     Section 5.07. Dividends, Distributions. Make any distribution or declare or
pay any dividends (in cash or other property, other than a Loan Party’s common
stock) on, or purchase, acquire, redeem, or retire any of a Loan Party’s stock,
of any class, whether now or hereafter outstanding, except (a) for distributions
by any Loan Party to another Loan Party, (b) in connection with repurchases of
Parent’s stock from employees of Parent or Borrower as permitted in Parent’s
stock option plan or employee equity incentive plan to the extent such
repurchases provide such employees with the cash they require to pay for
purchases of such stock or to meet their withholding tax for stock options and
restricted stock or restricted stock units, and (c) in connection with the
repurchase of Parent’s stock from an officer, director, employee or service
provider upon the termination of such person’s relationship with the Loan
Parties or any of its subsidiaries, so long as, in the case of repurchases
permitted under this subsection (c) both before and after giving effect to such
repurchase, (a) no Default or Event of Default has occurred or is continuing and
(b) availability of the Line of Credit exceeds $5,000,000.
     Section 5.08. Pledge of Assets. Mortgage, pledge, grant or permit to exist
a security interest in, or lien upon, all or any portion of a Loan Party’s
assets now owned or hereafter acquired, except any of the foregoing (a) in favor
of Bank, (b) which is existing as of, and disclosed to Bank in writing prior to,
the date hereof, (c) which secure indebtedness permitted under Section 5.03(c),
(d) which are deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business, (e) which are imposed by law for taxes that are not yet due or are
being contested in compliance with Section 4.07, (f) which are carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like liens
imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days or are being contested in
compliance with Section 4.07, (g) which are pledges and deposits made in the
ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations, (h) which
are judgment liens in respect of judgments that do not constitute an Event of
Default under Section 6.01(e), (i) customary set-off rights in favor of
depositary banks, (j) which are ordinary

12



--------------------------------------------------------------------------------



 



course liens of a collection bank arising under Arizona Statutes 47-4208
(Uniform Commercial Code Section 4-208) on items in the course of collection;
and (k) which arise out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business in accordance with past practices.
ARTICLE VI
EVENTS OF DEFAULT
     Section 6.01. Events of Default. The occurrence of any of the following
shall constitute an “Event of Default” under this Agreement:
     (a) A Loan Party shall fail to pay when due any principal, or within five
days of notice to Borrower, interest, fees or other amounts payable under any of
the Loan Documents.
     (b) Any financial statement or certificate furnished to Bank in connection
with, or any representation or warranty made by a Loan Party or any other party
under this Agreement or any other Loan Document shall prove to be incorrect,
false or misleading in any material respect when furnished or made.
     (c) Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those referred to in paragraphs (a) and (b) above), and with respect
to any such default which by its nature can be cured, such default shall
continue for a period of 30 days from its occurrence.
     (d) Any default in the payment or performance of any obligation, or any
defined event of default, under the terms of any contract or instrument (other
than any of the Loan Documents) pursuant to which any Loan Party hereunder has
incurred any debt for borrowed money in excess of $500,000 to any person or
entity (other than the Bank) and as a result of such default or event of default
such person or entity is entitled to accelerate the maturity of or demand
repayment of such debt.
     (e) Any default in the payment or performance of any obligation, or any
defined event of default, under the terms of any contract or instrument (other
than any of the Loan Documents) pursuant to which any Loan Party hereunder has
incurred any debt for borrowed money in excess of $100,000 to the Bank and as a
result of such default or event of default such person or entity is entitled to
accelerate the maturity of or demand repayment of such debt.
     (f) The filing of a notice of judgment lien against a Loan Party; or the
recording of any abstract of judgment against Borrower in any county in which a
Loan Party has an interest in real property; or the service of a notice of levy
and/or of a writ of execution, or other like process, against the assets of a
Loan Party; or the entry of a final non-appealable uninsured judgment against a
Loan Party in excess of $1,000,000.

13



--------------------------------------------------------------------------------



 



     (g) Any Loan Party shall become insolvent, or shall suffer or consent to or
apply for the appointment of a receiver, trustee, custodian or liquidator of
itself or any of its property, or shall generally fail to pay its debts as they
become due, or shall make a general assignment for the benefit of creditors; any
Loan Party shall file a voluntary petition in bankruptcy, or seeking
reorganization, in order to effect a plan or other arrangement with creditors or
any other relief under the Bankruptcy Reform Act, Title 11 of the United States
Code, as amended or recodified from time to time or any similar insolvency law
or regulation applicable to a Loan Party (“Bankruptcy Code”), or under any state
or federal law or any similar insolvency law or regulation applicable to a Loan
Party granting relief to borrowers, whether now or hereafter in effect; or any
involuntary petition or proceeding pursuant to the Bankruptcy Code or any other
applicable state or federal law or any similar insolvency law or regulation
applicable to a Loan Party relating to bankruptcy, reorganization or other
relief for borrowers is filed or commenced against any Loan Party and either
such petition is not dismissed at the earliest opportunity available for such
Loan Party to have such petition dismissed or such Loan Party shall file an
answer admitting the jurisdiction of the court and the material allegations of
any involuntary petition; or any Loan Party shall be adjudicated a bankrupt, or
an order for relief shall be entered against any Loan Party by any court of
competent jurisdiction under the Bankruptcy Code or any other applicable state
or federal law or any similar insolvency law or regulation applicable to a Loan
Party relating to bankruptcy, reorganization or other relief for borrowers.
     (h) The dissolution or liquidation of any Loan Party if a corporation,
partnership, joint venture or other type of entity; or any Loan Party, or any of
its directors, stockholders or members, shall take action seeking to effect the
dissolution or liquidation of such Loan Party.
     Section 6.02. Remedies. Upon the occurrence of any Event of Default:
(a) all indebtedness of Borrower under each of the Loan Documents, any term
thereof to the contrary notwithstanding, shall at Bank’s option and without
notice become immediately due and payable without presentment, demand, protest
or notice of dishonor, all of which are hereby expressly waived by Borrower;
(b) the obligation, if any, of Bank to extend any further credit under any of
the Loan Documents shall immediately cease and terminate; and (c) Bank shall
have all rights, powers and remedies available under each of the Loan Documents,
or accorded by law, including without limitation the right to resort to any or
all security for any credit subject hereto and to exercise any or all of the
rights of a beneficiary or secured party pursuant to applicable law. All rights,
powers and remedies of Bank may be exercised at any time by Bank and from time
to time after the occurrence of an Event of Default, are cumulative and not
exclusive, and shall be in addition to any other rights, powers or remedies
provided by law or equity.
ARTICLE VII
MISCELLANEOUS
     Section 7.01. No Waiver. No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or

14



--------------------------------------------------------------------------------



 



remedy preclude, waive or otherwise affect any other or further exercise thereof
or the exercise of any other right, power or remedy. Any waiver, permit, consent
or approval of any kind by Bank of any breach of or default under any of the
Loan Documents must be in writing and shall be effective only to the extent set
forth in such writing.
     Section 7.02. Notices. All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:

         
 
  to Borrower:   eTelecare Global Solutions, Inc.
 
      Suite 100
 
      8901 East Raintree
 
      Scottsdale, AZ 85260
 
      Attention: J. Michael Dodson, Chief Financial Officer
 
      Facsimile no.: (888) 217-0421
 
      Email address: mike.dodson@etelecare.com
 
       
 
      With a copy to:
 
       
 
      eTelecare Global Solutions, Inc.
 
      Suite 100
 
      8901 East Raintree
 
      Scottsdale, AZ 85260
 
      Attention: Matt Beckler, Global Director of Treasury
 
      Facsimile no.: (480) 477-1279
 
      Email address: matt.beckler@etelecare.com
 
       
 
      With a copy to:
 
       
 
      Pillsbury Winthrop Shaw Pittman LLP
 
      50 Fremont Street
 
      San Francisco, CA 94105-2228
 
      Attention: Robert Spjut, Esq.
 
      Facsimile no.: (415) 983-1200
 
      Email address: bob.spjut@pillsburylaw.com
 
       
 
  to Bank:   Wells Fargo Bank, National Association
 
      100 West Washington
 
      Phoenix, AZ 85003
 
      Attention: Timothy Dillingham
 
      Facsimile no.: (602) 378-2350
 
      Email address: dillint@wellsfargo.com

15



--------------------------------------------------------------------------------



 



         
 
      With a copy to:  
 
      Wells Fargo Law Department
 
      MAC S4101-142
 
      Suite 1418, 14th Floor
 
      100 W. Washington
 
      Phoenix, AZ 85003-1805
 
      Attention: Darren V. Roman, Esq.
 
      Facsimile no.: (602) 378-4428
 
      Email address: romandv@wellsfargo.com
 
       
 
      With a copy to:
 
       
 
      Kutak Rock LLP
 
      1801 California Street, Suite 3100
 
      Denver, CO 80202
 
      Attention: William S. Martin, Esq.
 
      Facsimile no.: (303) 292-7799
 
      Email address: william.martin@kutakrock.com

or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three days after deposit in the
U.S. mail, first-class and postage prepaid; (c) if sent by facsimile, upon
receipt and (d) if sent by electronic mail upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
received during the normal business hours of the recipient, such notice or
communication shall be deemed to have been received at the opening of business
on the next Business Day for the recipient.
     Section 7.03. Costs, Expenses and Attorneys’ Fees. Borrower shall pay to
Bank immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys’ fees (to include outside
counsel fees and all allocated costs of Bank’s in-house counsel), expended or
incurred by Bank in connection with (a) the negotiation and preparation of this
Agreement and the other Loan Documents, Bank’s continued administration hereof
and thereof, and the preparation of any amendments and waivers hereto and
thereto; (b) subject to Section 7.11, the enforcement of Bank’s rights and/or
the collection of any amounts which become due to Bank under any of the Loan
Documents; and (c) subject to Section 7.11, the prosecution or defense of any
action in any way related to any of the Loan Documents, including without
limitation, any action for declaratory relief, whether incurred at the trial or
appellate level, in an arbitration proceeding or otherwise, and including any of
the foregoing incurred in connection with any bankruptcy proceeding (including
without limitation, any adversary proceeding, contested matter or motion brought
by Bank or any other person) relating to Borrower or any other person or entity.

16



--------------------------------------------------------------------------------



 



     Section 7.04. Successors, Assignment. This Agreement shall be binding upon
and inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interests or rights hereunder without
Bank’s prior written consent. Bank reserves the right to sell, assign, transfer,
negotiate or grant participations in all or any part of, or any interest in,
Bank’s rights and benefits under each of the Loan Documents; provided that so
long as no Event of Default shall have occurred and be continuing, Bank shall
not sell, assign or transfer any of its rights or obligations under the Loan
Documents without the prior written consent of Borrower, which consent shall not
be unreasonably withheld or delayed. In connection therewith, Bank may disclose
all documents and information which Bank now has or may hereafter acquire
relating to any credit subject hereto, Loan Parties or its business, or any
collateral required hereunder.
     Section 7.05. Entire Agreement; Amendment. This Agreement and the other
Loan Documents constitute the entire agreement between Borrower and Bank with
respect to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof. This Agreement may be amended or modified only in writing signed by each
party hereto.
     Section 7.06. No Third-Party Beneficiaries. This Agreement is made and
entered into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third-party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.
     Section 7.07. Time. Time is of the essence of each and every provision of
this Agreement and each other of the Loan Documents.
     Section 7.08. Severability of Provisions. If any provision of this
Agreement shall be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or any remaining provisions
of this Agreement.
     Section 7.09. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.
     Section 7.10. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Arizona.
     Section 7.11. Arbitration.
     (a) Arbitration. The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise in any way arising out of
or relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution,

17



--------------------------------------------------------------------------------



 



formation, inducement, enforcement, default or termination; or (ii) requests for
additional credit.
     (b) Governing Rules. Any arbitration proceeding will (i) proceed in a
location in Arizona selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. § 91 or any
similar applicable state law.
     (c) No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
(iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding, or (iv) enforcing the Guaranty against
Parent. This exclusion does not constitute a waiver of the right or obligation
of any party to submit any dispute to arbitration or reference hereunder,
including those arising from the exercise of the actions detailed in clauses
(i), (ii), (iii) and (iv) of this paragraph.
     (d) Arbitrator Qualifications and Powers. Any arbitration proceeding in
which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00. Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of Arizona or a neutral retired judge of the
state or federal judiciary of Arizona, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of Arizona and may

18



--------------------------------------------------------------------------------



 



grant any remedy or relief that a court of such state could order or grant
within the scope hereof and such ancillary relief as is necessary to make
effective any award. The arbitrator shall also have the power to award recovery
of all costs and fees, to impose sanctions and to take such other action as the
arbitrator deems necessary to the same extent a judge could pursuant to the
Federal Rules of Civil Procedure, the Arizona Rules of Civil Procedure or other
applicable law. Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction. The institution and maintenance of an
action for judicial relief or pursuit of a provisional or ancillary remedy shall
not constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.
     (e) Discovery. In any arbitration proceeding, discovery will be permitted
in accordance with the Rules. All discovery shall be expressly limited to
matters directly relevant to the dispute being arbitrated and must be completed
no later than 20 days before the hearing date. Any requests for an extension of
the discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.
     (f) Class Proceedings and Consolidations. No party hereto shall be entitled
to join or consolidate disputes by or against others in any arbitration, except
parties who have executed any Loan Document, or to include in any arbitration
any dispute as a representative or member of a class, or to act in any
arbitration in the interest of the general public or in a private attorney
general capacity.
     (g) Payment of Arbitration Costs and Fees. The arbitrator shall award all
costs and expenses of the arbitration proceeding.
     (h) Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.

19



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed as of the day and year first written above.

              WELLS FARGO BANK, NATIONAL ASSOCIATION
 
       
 
  By             /s/ Timothy Dillingham
 
       
 
      Timothy Dillingham, Vice President

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              BORROWERS:
 
            eTELECARE GLOBAL SOLUTIONS-US, INC., a Delaware corporation
 
       
 
  By             /s/ J. Michael Dodson
 
       
 
      J. Michael Dodson, Chief Financial Officer
 
            eTELECARE GLOBAL SOLUTIONS-AZ, INC., an Arizona corporation
 
       
 
  By             /s/ J. Michael Dodson
 
       
 
      J. Michael Dodson, Chief Financial Officer
 
            CONSENTED TO AND ACKNOWLEDGED BY PARENT
 
            eTELECARE GLOBAL SOLUTIONS, INC., a Metro-Manila, Philippines
corporation
 
       
 
  By             /s/ J. Michael Dodson
 
       
 
      J. Michael Dodson, Chief Financial Officer

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF COMPLIANCE CERTIFICATE
COMPLIANCE CERTIFICATE
To: Wells Fargo Bank, National Association
     This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of July 23, 2007 (as amended, modified, renewed or extended
from time to time, the “Agreement”) among eTelecare Global Solutions-US, Inc., a
Delaware corporation and eTelecare Global Solutions-AZ, Inc., an Arizona
corporation (collectively, the “Borrower”) and Wells Fargo Bank, National
Association and acknowledged by eTelecare Global Solutions, Inc., a Metro-Manila
Philippines corporation (“Parent”). Unless otherwise defined herein, capitalized
terms used in this Compliance Certificate have the meanings ascribed thereto in
the Agreement.
     THE UNDERSIGNED HEREBY CERTIFIES THAT:
     1. I am the duly elected Chief Financial Officer of the Parent.
     2. I have reviewed the terms of the Agreement and I have made, or caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and the Parent during the accounting period covered
by the attached financial statements.
     3. The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Event of Default during or at the end of the accounting period covered by the
attached financial statements or as of the date of this Certificate, except as
set forth below.
     4. Schedule I attached hereto sets forth financial data and compliance
computations evidencing the Borrower’s and Parent’s compliance with certain
covenants of the Agreement, all of which data and computations are true,
complete and correct.
     5. Schedule II attached hereto sets forth the various reports and
deliveries which are required under the Credit Agreement and the other Loan
Documents and the status of compliance.
     Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which has
existed and the action which the Borrower or Parent has taken, is taking, or
proposes to take with respect to each such condition or event:
 
 

A-1



--------------------------------------------------------------------------------



 



     The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered                     , 20___.
                                        , Chief Financial Officer

A-2